Case 1:14-cv-02887-JLK-MEH Document 192-3 Filed 07/03/19 USDC Colorado Page 1 of 3




                         Exhibit B
Case 1:14-cv-02887-JLK-MEH Document 192-3 Filed 07/03/19 USDC Colorado Page 2 of 3



    From:            Scimone, Michael
    To:              Valerie.Brown@hklaw.com; Carolyn.Short@hklaw.com
    Cc:              GeoPlaintiffsCounsel
    Subject:         Menocal v. GEO Group
    Date:            Wednesday, May 15, 2019 1:23:36 PM


    Carolyn and Valerie,

    In the wake of our meet & confer last week on general discovery, I believe we’re waiting to receive a written response
    from you on the open items listed below. Can you either respond to the substance, or let us know when you expect to
    have a response? Additional questions follow the chart.

     Request(s)                                    Discussed in Meet & Confer               Status
     Requests 32, 33, 46 (cost of operating        Read as a “documents sufficient to       GEO to respond
     Aurora without detainee labor)                show” request; specific documents
                                                   listed in 46 may be responsive

     Requests 37, 40 (pay rates at non-            Plaintiffs further described             GEO to respond
     Aurora facilities)                            relevance

     Request 39 (communications about              Plaintiffs further described             GEO to respond
     this litigation)                              relevance

     Request No. 48 (documents related             Plaintiffs maintain request for          GEO will produce as to negotiations
     to contracts)                                 documents reflecting negotiations        on topics at issue in litigation; will
                                                                                            clarify which categories it believes
                                                                                            are at issue

     Interrogatory No. 22 (class members           There is a burden to checking            GEO to respond
     currently detained at GEO facilities)         against detainee list for a given time
                                                   period, so continuous updating is
                                                   problematic; Pls.’ propose checking
                                                   now, and limiting additional
                                                   updates to one other point closer to
                                                   trial.

     Class list                                    Query whether GEO has exhausted          GEO to confirm in writing
                                                   its search for all class members



    30(b)(6) deposition
    In addition, you told us you would provide formal objections to the current 30(b)(6) notice. Please provide those by
    the end of this week; while we are willing to review your formal objections in writing, there is no specific procedure
    requiring them in the FRCP or Local Rules. We understand GEO’s position to be that Plaintiffs must seek leave to issue
    a second notice; we disagree, and contend that GEO must make a designation and produce a witness under Rule 30.
     We have conferred and appear to be at impasse; therefore we intend to move to compel a response no later than
    next week.

    Overwritten Video Footage
    Following up on our correspondence regarding security footage that was overwritten at the outset of the lawsuit,
    please let us know the date on which the Aurora facility’s overwrites occur.

    Inspection Request
    We appear to be at impasse on aspects of our inspection request – specifically whether the inspection will be
Case 1:14-cv-02887-JLK-MEH Document 192-3 Filed 07/03/19 USDC Colorado Page 3 of 3



    recorded. Our request is to videotape the facility; GEO objects to both video and still photography. In an effort to
    narrow other issues, we will agree to limited sampling of the areas to be inspected. In addition to the areas you
    proposed in your April 26 letter, we propose the following:

     Requested areas                       Offered in 4/26 letter               Counter-proposal
     Segregation areas                                                          + Segregation areas
     Housing units (cells & common         One unit pod                         One male, one female pod plus
     areas)                                                                     common areas
     Record & ESI storage areas                                                 [Withdrawn]
     on-site medical facility              Medical unit                         [Agreed]
     laundry room                          Laundry facilities                   [Agreed]
     dining area                                                                + Dining area to the extent
                                                                                detainees do not eat inside pods.
     kitchen                               Kitchen                              [Agreed]
     law library                           Library                              [Agreed]
     barbershop                                                                 + Barbershop
     intake area                                                                + intake area
     solitary confinement unit             Solitary confinement unit            [Agreed]
     warehouses                                                                 + Warehouses
     exterior or outdoor areas                                                  Include exterior areas where
                                                                                detainees performed work
                                                                                (shoveling snow, landscaping)
     ICE and GEO offices                                                        Include to the extent detainees
                                                                                were responsible for cleaning this
                                                                                area.
     conference rooms                                                           Include to the extent detainees
                                                                                were responsible for cleaning this
                                                                                area.
     break rooms                                                                Include to the extent detainees
                                                                                were responsible for cleaning this
                                                                                area.
                                           Common areas (undefined)             (See Housing units above; if this
                                                                                refers to something else, please
                                                                                clarify).

    Thanks in advance for getting back to us on this. We are available to speak this week if helpful.


    Michael

    Michael J. Scimone
    646-825-9806
